The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 11, 2014

                                       No. 04-14-00315-CR

                                        Paulino FLORES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR1058
                         Honorable George H. Godwin, Judge Presiding


                                          ORDER
Sitting:       Karen Angelini, Justice
               Sandee Bryan Mario, Justice
               Marialyn Barnard, Justice

        James V. Tocci, counsel for appellant, has filed a motion to withdraw. Counsel’s motion,
however, does not comply with Texas Rule of Appellate Procedure 6.5. Specifically, the motion
does not contain the following: a list of current deadlines and settings in the case; appellant’s
name and last known address and telephone number; a statement that a copy of the motion was
delivered to appellant in person or by certified and first-class mail; and a statement that appellant
was notified in writing of the right to object to the motion to withdraw. See TEX. R. APP. P.
6.5(a), (b).

       We, therefore, DENY counsel’s motion to withdraw. Counsel is reminded that
appellant’s brief is due no later than thirty (30) days after the reporter’s record is filed.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court